Filed 11/10/22 State Center Community College Dist. v. Brambila CA5
Opinion following oral argument




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIFTH APPELLATE DISTRICT


    STATE CENTER COMMUNITY
    COLLEGE DISTRICT,                                                                     F082744

           Plaintiff and Respondent,                                      (Super. Ct. No. 20CECG03583)

                    v.
                                                                                       OPINION
    RODOLFO ALEJANDRO BRAMBILA,

           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Fresno County. Mark E. Cullers,
Judge.
         Rodolfo Alejandro Brambila, in pro. per., for Defendant and Appellant.
         Lozano Smith and Wiley R. Driskill, for Plaintiff and Respondent.
                                                        -ooOoo-
         Rodolfo Alejandro Brambila, a self-represented inmate at the Fresno County jail
(jail), appeals the trial court’s grant of State Center Community College District’s (State
Center) petition for a workplace violence restraining order against him under Code of

*        Before Smith, Acting P. J., Snauffer, J. and DeSantos, J.
Civil Procedure section 527.8.1 Brambila contends his constitutional rights were violated
when the superior court rejected his response to the petition because it was written in
pencil and in denying his request to be transported from the jail to the hearing. Finding
no reversible error, we affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
       On December 15, 2020, State Center filed a petition for a workplace violence
restraining order to protect Fresno City College (FCC) instructor Hanna York, her
husband, her two children, and three other FCC employees from Brambila. The
declarations of York, FCC Dean Cynthia A. Luna, FCC instructors Elisha K. Wells and
Melissa Wolfmann, and FCC President Carole Goldsmith were submitted in support of
the petition.
       York declared that on November 23, 2020, Brambila, who was one of her students
in an online course, sent her text messages about needing help and he was “about to do
something unthinkable”; York advised him to get help and call police if he was going to
do something dangerous. On December 1, 2020, Brambila went to York’s residence
uninvited and began knocking on the door, asking her to open it and talk to him, but she
refused and repeatedly asked him to leave. When he finally left, she ran to a neighbor’s
house to use a phone as hers was broken, and she filed a police report. Finally, on
December 10, 2020, Brambila went to York’s residence, again uninvited, armed with a
firearm. He hid in her backyard where her two young daughters were playing and when
York went into the backyard, he assaulted her and threatened her with the firearm. York
fought back and was rescued by her husband, her neighbors, and the Fresno Police
Department. Brambila was arrested and was being held in custody at the jail on seven
felony charges, including assault with a firearm, kidnapping, stalking, and false
imprisonment with violence.



1      Undesignated statutory references are to the Code of Civil Procedure.

                                             2.
       Goldsmith declared that after news of this last incident broke out, some of
Brambila’s instructors at FCC expressed fear for their safety if Brambila were released
from custody. Goldsmith was concerned for the safety of the employees and students at
FCC and the other State Center campuses due to Brambila’s actions against York.
       Luna, who oversaw Brambila’s courses and had email communication with him,
was concerned for her safety and believed Brambila may retaliate against her “for what
he perceives as being ‘against him.’ ” Wells, who had Brambila in her classes in the
Spring and Fall of 2020, declared that Brambila was disruptive in class, on one occasion
he made a “frightening outburst” in which he publicly berated Wells for how she was
teaching the class, and he treated her with disdain, as though he were angry with her.
Based on her interactions with Brambila and his actions toward York, she feared for her
and her students’ safety. Wolfmann, who had Brambila in her class in the Fall 2020
semester, also feared for her safety based on Brambila’s actions toward York.
       The trial court issued a temporary restraining order on December 15, 2020. The
petition, declarations, temporary restraining order, blank response, instructions on how to
respond, and notice of court hearing were personally served on Brambila at the jail on
December 30, 2020. The hearing on whether to issue a permanent restraining order was
set for March 1, 2021.
       On January 7, 2021, the superior court marked as received a handwritten letter
Brambila sent to the superior court, which was written in pencil and dated December 31,
2020.2 Brambila stated he was in custody at the jail, and he did not have access to any
legal resources, including the law library, legal paper, pen, or computer. He wrote that he
wanted to make a statement regarding the petition and asserted that neither State Center
nor FCC had jurisdiction because the issue was not workplace related. Brambila
explained that while he was an FCC student, he and York had a “history that extends

2      While the stamp on the letter states only that it was “received,” the register of
actions describes the document as “response filed.”

                                             3.
beyond FCC and this involves a personal matter between her and me,” and none of the
incidents described in York’s declaration occurred at or were related to State Center or
FCC. Brambila noted York filed for “virtually the same protection,” namely, a temporary
restraining order, in Fresno County Superior Court case No. 20CECG03562, and he
asked the court to dismiss the petition, vacate the court’s order, and allow York’s
personal petition and temporary restraining order “to play out, where this belongs.”
Brambila signed the letter under penalty of perjury.
       On February 17, 2021, the superior court clerk returned a “WV-120 Response” to
Brambila without filing it, with a form on which the following box was marked:
“Response cannot be written in pencil. You must use either blue or black ink, or typed.”3
       A hearing on the petition was held on March 1, 2021. State Center’s attorney
attended the hearing, but Brambila was not present. The minute order of the hearing
states: (1) the trial court “grants permanent injunctive relief” and adopts the restraining
order’s conditions as the court’s order; (2) the permanent injunction would remain in full
force and effect for three years from March 1, 2021; and (3) the order was signed in open
court. The trial court signed form WV-130, entitled “Workplace Violence Restraining
Order After Hearing,” which protects York, her family, and the other FCC employees
from Brambila, and requires him, among other things, to stay 100 yards away from FCC
and all other State Center campuses.
       The record contains a handwritten letter Brambila sent to the superior court, which
is dated February 25, 2021, but is marked as received at the superior court on March 1,
2021. Brambila explained he sent a letter to the court on February 1, 2021, which stated


3       In his opening brief, Brambila asserts he submitted the response to the petition on
February 5, 2021, which included attachments, four exhibits, and a proof of service. The
WV-120 response, however, is not in the record. He also asserts he completed the
response in pencil because that is the only writing instrument jail inmates are allowed to
possess, and the criminal department routinely accepts filings in pencil. Statements in
briefs are not evidence. (See In re Zeth S. (2003) 31 Cal.4th 396, 413, fn. 11.)

                                             4.
he was in custody at the jail, he wanted to attend the March 1, 2021 hearing in
department 404, and jail staff told him to write the court so the court could coordinate his
appearance.4 Brambila stated he “just checked with the jail” and they had not received
any communication from the court regarding the hearing, which was to occur the
following Monday. Brambila wrote he was again informing the court he “would like to
attend this hearing” and per the jail staff the court must contact them to ensure his
presence, and he “would like to ask the court to continue this hearing to early April,
2021” pursuant to section 527.8, subdivision (o), which allows the respondent one
continuance as a matter of course.
       The trial court issued a written order on March 1, 2021, which stated, “[t]he Court
is in receipt of [Brambila]’s letter requesting that he be transported to the court to attend
his hearing on March 1, 2021. This request is denied.” The order explained, “[t]he Court
may not issue a production or transportation order for Defendant to attend any hearings in
this action,” citing Hoversten v. Superior Court (1999) 74 Cal.App.4th 636, 642 and
Wantuch v. Davis (1995) 32 Cal.App.4th 786, 794, and while there were “certain limited
exceptions to this rule,” none applied in this instance.
       On March 3, 2021, the superior court clerk sent Brambila a form notice with a box
checked which stated: “The court has denied your request to appear at the hearing set for
3/1/2021. This case has been heard and a copy of the minute order will be mailed to you
shortly.”
                                       DISCUSSION
       Section 527.8 permits an employer to seek a restraining order on behalf of an
employee who has “suffered unlawful violence or a credible threat of violence from any
individual, that can reasonably be construed to be carried out or to have been carried out


4      There is no indication in the record that the superior court received the February 1,
2021 letter; the letter is not in the clerk’s transcript and the register of actions does not
include an entry that such a letter was received.

                                              5.
at the workplace.” (§ 527.8, subd. (a).) A “credible threat of violence” includes a
“course of conduct that would place a reasonable person in fear for his or her safety, or
the safety of his or her immediate family, and that serves no legitimate purpose.”
(§ 527.8, subd. (b)(2).) If, after a hearing, a judge “finds by clear and convincing
evidence that the respondent engaged in unlawful violence or made a credible threat of
violence, an order shall issue prohibiting further unlawful violence or threats of
violence.” (§ 527.8, subd. (j).)
       While we generally review an injunction issued under section 527.8 to determine
whether substantial evidence supports the necessary factual findings (City of San Jose v.
Garbett (2010) 190 Cal.App.4th 526, 538), Brambila does not challenge the trial court’s
factual findings or argue the facts stated in the declarations do not support issuance of the
restraining order. Instead, he contends his constitutional rights were violated when the
trial court denied his request to be transported to the hearing and the superior court clerk
rejected his WV-120 response because it was completed in pencil.
       On appeal, we must presume the trial court’s rulings are correct. (Denham v.
Superior Court (1970) 2 Cal.3d 557, 564.) Thus, we must adopt all inferences in favor of
those rulings, unless the record expressly contradicts those inferences. (California Pines
Property Owners Assn. v. Pedotti (2012) 206 Cal.App.4th 384, 392 [we presume the trial
court’s judgment is correct and indulge “all intendments and presumptions” in support of
the judgment on matters the record is silent on]; see Ellis v. Toshiba America Information
Systems, Inc. (2013) 218 Cal.App.4th 853, 889 [“on appeal we presume the trial court’s
order is correct, indulge all presumptions in favor of that correctness, and resolve all
ambiguities in favor of affirmance”].)
       Based on the appellate record, we presume (in favor of the restraining order’s
correctness) that the trial court was not aware of Brambila’s requests to be transported to
the hearing and for a continuance when the hearing occurred. The register of actions and
the restraining order both show the hearing took place at 8:30 a.m. on March 1, 2021.


                                             6.
The minute order of the hearing does not mention Brambila’s requests to be transported
to the hearing or for a continuance, and it shows the restraining order was signed in open
court. Thus, we presume the order was entered the morning of March 1, 2021, and the
trial court did not rule on Brambila’s requests at the hearing.
       The superior court marked Brambila’s written requests to be transported to the
hearing and for a continuance as being received on March 1, 2021. The register of
actions shows the trial court issued the written order denying the transportation request
during “Chambers Work,” which took place at 5:30 p.m. that day. Although the written
order denying the request does not state the request was received after the hearing, the
trial court could have chosen to address the merits of the request without mentioning the
hearing had already been held.
       Based on this record, we cannot conclude the trial court was aware of Brambila’s
requests when it issued the restraining order on the morning of March 1, 2021.5 While
Brambila claims he notified the trial court of his transportation request on February 1,
2021, there is nothing in the record to indicate the trial court ever received that request.
Since the trial court was unaware Brambila wanted to attend the hearing and wanted a
continuance, it did not err in holding the hearing in his absence or in issuing the
restraining order, and we do not have a basis to reverse its decision, even if the trial
court’s order denying his requests to attend the hearing and for a continuance were
erroneous.
       Once the court entered the restraining order, Brambila’s recourse was to bring his
objections to the trial court’s attention, such as by moving to set aside the order or

5       While Brambila recognizes in his reply brief that the record suggests his March 1,
2021 letter was received after the hearing had taken place, he asserts that cannot be
known “for sure since none of the items have time stamps.” But we must presume the
trial court was unaware of Brambila’s letter, as we resolve any uncertainty in the record
against him. (People v. Sullivan (2007) 151 Cal.App.4th 524, 549 [an appellant “bears
the burden to provide a record on appeal which affirmatively shows that there was an
error below, and any uncertainty in the record must be resolved against” the appellant].)

                                              7.
seeking reconsideration. (See, e.g., § 473, subd. (b) [trial court may relieve a party from
an order taken against him or her “through his or her mistake, inadvertence, surprise, or
excusable neglect”]; § 1008, subd. (a) [a party may seek reconsideration of an order
“based upon new or different facts, circumstances, or law”].) We do not consider issues
not raised in the trial court where an objection could have been, but was not, presented to
the lower court by some appropriate method. (In re Marriage of Nelson (2006)
139 Cal.App.4th 1546, 1558.)
         We recognize Brambila complains he was deprived of due process when the
superior court returned his response to the petition without filing it because it was written
in pencil. Brambila, however, has not shown the clerk erred in returning the response to
him for that reason. Moreover, Brambila apparently did not attempt to resubmit the
papers with the explanation that he only had a pencil available to him or bring a motion
to set aside or reconsider the restraining order on this ground.6
         In sum, Brambila has failed to show the trial court erred in granting the restraining
order.
                                       DISPOSITION
         The trial court’s March 1, 2021 workplace violence restraining order is affirmed.
The parties shall bear their own costs on appeal.




6       Brambila has filed a request for us to take judicial notice of letters dated
February 25, 2021, March 23, 2021, and April 27, 2021, which he purportedly submitted
in the case concerning York’s petition for a restraining order, Fresno County Superior
Court case No. 20CECG03562. These letters are all marked received by the superior
court on or after March 1, 2021. We deferred ruling on the request, which we now deny,
as the letters were not before the trial court in the present case and therefore are irrelevant
to this appeal. (In re Zeth S., supra, 31 Cal.4th at p. 405 [“ ‘an appeal reviews the
correctness of a judgment as of the time of its rendition, upon a record of matters which
were before the trial court for its consideration’ ”].)

                                               8.